            Case 2:21-cv-00608-RSL Document 1 Filed 05/06/21 Page 1 of 8




1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9
10
      BRIAN BREST,                                         No.
11
12                          Plaintiff,
            v.                                                CIVIL ACTION COMPLAINT
13
      TRANSUNION, LLC and EVERGREEN
14    MONEYSOURCE MORTGAGE
15    COMPANY,

16                          Defendants.
17
18
                                          INTRODUCTION
19
20    1.   Plaintiff, BRIAN BREST, brings this action under the Fair Credit Reporting Act,
21
           15 U.S.C. § 1681, et seq. (the “FCRA”) alleging that Defendant EVERGREEN
22
           MONEYSOURCE MORTGAGE COMPANY (hereinafter “Evergreen” or “Furnisher”)
23
24         has been negligently, recklessly, and knowingly reporting false information regarding the

25         Plaintiff to the national credit reporting agencies.
26    2.   Plaintiff further alleges that one of the three major consumer reporting agencies,
27
28                                                                  Brubaker Law Group PLLC
                                                                       14506 NE 184th Place
     COMPLAINT – 1                                                   Woodinville, WA 98072
                                                                          (206) 335-8746
                                                                  michael@brubakerlawgroup.com
            Case 2:21-cv-00608-RSL Document 1 Filed 05/06/21 Page 2 of 8




           TransUnion, LLC (TransUnion) has negligently and recklessly disseminated false
1
2          information regarding the Plaintiff’s credit.

3     3.   Plaintiff further alleges TransUnion failed to follow reasonable procedures to ensure
4
           maximum accuracy of credit reports it prepared concerning Plaintiff and failed to
5
           investigate credit report inaccuracies in response to Plaintiff’s disputes.
6
7     4.   Plaintiff seeks statutory, actual, and punitive damages, along with injunctive and

8          declaratory relief, and attorneys’ fees and costs.
9                                               JURISDICTION
10
      5.   The Court has jurisdiction of this matter under 28 U.S.C. § 1331 and 15 U.S.C. §
11
           1681p.
12
13    6.   Defendants regularly conduct business within the state of Washington and violated

14         Plaintiff’s rights under the FCRA in the state of Washington as alleged more fully
15         below.
16
      7.   Venue is proper this district under 28 U.S.C. 1391(b) because Plaintiff resides in this
17
           district, Defendants conduct business in this district, and communications giving rise to
18
19         this action occurred in this district.

20                                                  PARTIES
21
      8.   Plaintiff, Brian Brest (“Plaintiff”) is a resident of the State of Washington and is a
22
           “consumer” as that term is defined by 15 U.S.C. § 1681a(c).
23
24    9.   Defendant TransUnion, LLC is one of the largest credit reporting agencies in the United
25
           States and is engaged in the business of assembling and disseminating credit reports
26
           concerning hundreds of millions of consumers. TransUnion is a “consumer reporting
27
28                                                                    Brubaker Law Group PLLC
                                                                         14506 NE 184th Place
     COMPLAINT – 2                                                     Woodinville, WA 98072
                                                                            (206) 335-8746
                                                                    michael@brubakerlawgroup.com
             Case 2:21-cv-00608-RSL Document 1 Filed 05/06/21 Page 3 of 8




           agency” as defined by 15 U.S.C. § 1681a(f) of the FCRA, and is regularly engaged in
1
2          the business of assembling, evaluating, and dispersing information concerning

3          consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C. §
4
           1681a(d)(1) of the FCRA, to third parties.
5
      10. TransUnion, LLC is a limited liability company with its principal place of business
6
7          located at 555 West Adams Street, Chicago, IL 60661.

8     11. Defendant Evergreen Moneysource Mortgage Company is a mortgage lender with its
9          headquarters located at 15405 SE 37th Street, Suite 200, Bellevue, Washington 98006.
10
                                    FACTUAL ALLEGATIONS
11
12    12. In or around May of 2020, Plaintiff noticed that Defendant TransUnion was reporting
13         the Evergreen tradeline on his credit report with a zero balance and a 120-days past due
14
           status.
15
      13. The reporting of an account that has been closed or transferred and a zero balance with
16
17         a late payment status is inconsistent with the industry standard.

18    14. The payment status field is specifically designed to be understood as the current status
19         of the account. As such, the credit scoring algorithms specifically take this data field
20
           into account when calculating and generating a credit score.
21
      15. As a result, Plaintiff’s credit score is negatively impacted because the credit report is
22
23         being interpreted to mean that Plaintiff is currently late, despite the fact that he has a

24         zero balance and zero monthly obligations.
25
      16. A lower credit score hurts consumer’s creditworthiness because lenders have different
26
           tiers of risk, and a consumer with a lower credit score will often be placed into a lower
27
28                                                                   Brubaker Law Group PLLC
                                                                        14506 NE 184th Place
     COMPLAINT – 3                                                    Woodinville, WA 98072
                                                                           (206) 335-8746
                                                                   michael@brubakerlawgroup.com
             Case 2:21-cv-00608-RSL Document 1 Filed 05/06/21 Page 4 of 8




           tier. This can cause consumers, like the Plaintiff to be denied credit or to receive credit
1
2          at a more expensive cost.

3     17. Plaintiff, realizing the inherent contradiction of being marked late while no balance
4
           existed, sent a dispute letter on or around May 4, 2020 directly to Defendant Transunion.
5
           In his dispute letter Plaintiff noted the inconsistency, requested that an investigation be
6
7          conducted, and that the inaccurate information be updated.

8     18. This reporting was materially misleading because it conveyed that Plaintiff was currently
9          delinquent on payments when that was not the case.
10
      19. Upon receipt of the dispute letter, the credit bureau TransUnion notified the Furnisher of
11
           Plaintiff’s dispute.
12
13    20. Instead of conducting a reasonable investigation, the Defendants verified the accounts

14         as accurate and have continued to report the negative information, causing the Plaintiff
15         harm.
16
      21. Plaintiff was later denied an extension of credit based on information contained in
17
           Plaintiff’s TransUnion report.
18
19    22. Plaintiff has been forced to deal with the aggravation, humiliation, and embarrassment

20         of a lower credit score, as a result of Defendants’ conduct.
21
      23. At all times pertinent hereto, Transunion’s conduct was willful, and carried out in
22
           reckless disregard for a consumer’s rights as set forth under section 1681s and 1681i of
23
24         the FCRA.

25                                    COUNT I
                   VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
26                                 15 U.S.C. § 1681i
27                             AGAINST TRANSUNION

28                                                                   Brubaker Law Group PLLC
                                                                        14506 NE 184th Place
     COMPLAINT – 4                                                    Woodinville, WA 98072
                                                                           (206) 335-8746
                                                                   michael@brubakerlawgroup.com
             Case 2:21-cv-00608-RSL Document 1 Filed 05/06/21 Page 5 of 8




      24. All preceding paragraphs are realleged.
1
2     25. At all times pertinent hereto, Transunion was a “consumer reporting agency” (“CRA”)

3          as that term is defined by 15 U.S.C. § 1681a(c).
4
      26. The FCRA provides that if a CRA conducts an investigation of disputed information and
5
           confirms that the information is, in fact, inaccurate, or is unable to verify the accuracy
6
7          of the disputed information, the CRA is required to delete that information from the

8          consumer’s file. See 15 U.S.C. § 1681i(a)(5)(A).
9     27. Plaintiff initiated disputes with Transunion requesting that they correct a specific item in
10
           her credit file that is patently inaccurate and damaging to him.
11
      28. Transunion, after either conducting no investigation or failing to conduct a reasonable
12
13         investigation, verified the inaccurate item on his credit file, something that any basic

14         investigation would have prevented.
15    29. As a direct and proximate result of Defendant TransUnion’s willful and/or negligent
16
           refusal to conduct a reasonable investigation as mandated by the FCRA, Plaintiff has
17
           been harmed, as explained above.
18
19                                  COUNT II
                FAILURE TO ASSURE MAXIMUM POSSIBLE ACCURACY
20                              15 U.S.C. § 1681e(b)
                              AGAINST TRANSUNION
21
22    30. All preceding paragraphs are realleged.

23    31. Section 1681e(b) of the FCRA requires that, “Whenever a consumer reporting agency
24
           prepares a consumer report it shall follow reasonable procedures to assure maximum
25
           possible accuracy of the information concerning the individual about whom the report
26
27         relates.”

28                                                                    Brubaker Law Group PLLC
                                                                         14506 NE 184th Place
     COMPLAINT – 5                                                     Woodinville, WA 98072
                                                                            (206) 335-8746
                                                                    michael@brubakerlawgroup.com
             Case 2:21-cv-00608-RSL Document 1 Filed 05/06/21 Page 6 of 8




      32. Were Transunion to follow procedures to assure maximum possible accuracy of the
1
2          credit report it prepares concerning Plaintiff; it would have removed the inaccurate

3          information being reported on the Plaintiff’s credit report.
4
      33. As a direct and proximate result of their willful and/or negligent failure to follow
5
           procedures to assure maximum possible accuracy of the information it reports, Plaintiff
6
7          has been harmed, as explained above.

8                                      COUNT III
                         FAILURE TO INVESTIGATE DISPUTE
9                              FCRA 15 USC § 1681s-2(b)
10                               AGAINST EVERGREEN

11    34. All preceding paragraphs are re-alleged.
12    35. Furnishers of credit information have a duty under the FCRA to investigate disputes
13
           from consumers as to the accuracy of information being reported.
14
      36. Plaintiff submitted a written dispute to the TransUnion disputing the accuracy of the
15
16         account being reported by EVERGREEN.

17    37. As evidenced by their responses to the Plaintiff, EVERGREEN received these disputes.
18    38. EVERGREEN was obligated, pursuant to section 1681s-2(b) of the FCRA to conduct a
19
           complete and thorough investigation with respect to Plaintiff’s dispute.
20
      39. EVERGREEN failed to reasonably investigate Plaintiff’s dispute. Indeed, the Furnisher
21
22         knew that the account had a $0 balance but continued to report the negative information

23         on his report anyway.
24
      40. Even after the Plaintiff properly disputed this account with TransUnion, EVERGREEN
25
           refused to conduct a reasonable investigation and continued inaccurately reporting this
26
27         account on her credit reports.

28                                                                   Brubaker Law Group PLLC
                                                                        14506 NE 184th Place
     COMPLAINT – 6                                                    Woodinville, WA 98072
                                                                           (206) 335-8746
                                                                   michael@brubakerlawgroup.com
              Case 2:21-cv-00608-RSL Document 1 Filed 05/06/21 Page 7 of 8




       41. EVERGREEN’s conduct violated section 1681s-2(b) of the FCRA, causing Plaintiff
1          harm.
2
                                           PRAYER FOR RELIEF
3
4      WHEREFORE, Plaintiff demands judgment against Defendants as follows:
5
         A. Awarding Plaintiff actual damages;
6
         B. Awarding Plaintiff statutory damages;
7
8        C. Awarding Plaintiff punitive damages;

9        D. Awarding Plaintiff the costs of this action and reasonable attorneys’ fees and expenses;
10
         E. Awarding pre-judgment interest and post-judgment interest;
11
         F. A declaration that Defendants’ conduct alleged herein is unlawful, as set forth more
12
13          fully above;

14       G. Equitable relief, enjoining Defendants from engaging in the unjust and unlawful
15          conduct alleged herein; and
16
         H. Awarding Plaintiff such other and further relief as this Court may deem just and proper.
17
18
19
20
21   Dated: May 3, 2021

22
                                                        Respectfully submitted,
23
24
25                                                      By: _/s/ Michael Brubaker__
                                                        Michael Brubaker, WSBA #49804
26                                                      Brubaker Law Group PLLC
                                                        14506 NE 184th Place
27                                                      Woodinville, WA 98072
28                                                                   Brubaker Law Group PLLC
                                                                        14506 NE 184th Place
      COMPLAINT – 7                                                   Woodinville, WA 98072
                                                                           (206) 335-8746
                                                                   michael@brubakerlawgroup.com
           Case 2:21-cv-00608-RSL Document 1 Filed 05/06/21 Page 8 of 8




                                                    (206) 335-8746
1                                                   michael@brubakerlawgroup.com
2
                                                    ATTORNEYS FOR PLAINTIFF
3
4
         MARCUS & ZELMAN, LLC
5        Ari M. Marcus, Esq. (applying for admission pro hac vice)
         Yitzchak Zelman, Esq. (applying for admission pro hac vice)
6        701 Cookman Avenue, Suite 300
7        Asbury Park, New Jersey 07712
         (732) 695-3282
8        Ari@MarcusZelman.com
         Yzelman@MarcusZelman.com
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                               Brubaker Law Group PLLC
                                                                    14506 NE 184th Place
     COMPLAINT – 8                                                Woodinville, WA 98072
                                                                       (206) 335-8746
                                                               michael@brubakerlawgroup.com
